Case 21-50964-bem        Doc 227    Filed 09/21/21 Entered 09/21/21 17:30:51            Desc Main
                                   Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                              :       Chapter 11
                                                     :
 YC ATLANTA HOTEL LLC and YC                         :       Case No. 21-50964-bem
 FERNLEY HOTEL LLC,                                  :       (Jointly Administered)
                                                     :
        Debtors.                                     :
                                                     :       Case No. 21-52543-bem
                                                     :

        DEBTORS’ WITNESS LIST FOR EXPEDITED HEARING ON DEBTORS’
          DISCLOSURE STATEMENT AND FOR EXPEDITED HEARING ON
               DEBTORS’ MOTION TO APPROVE COMPROMISE

        Debtors, pursuant to the Order Granting Motion to Shorten Time and Notice of Expedited

 Hearing on Debtors’ Disclosure Statement for First Amended and Restated Joint Plan of

 Reorganization Dated September 8, 2021 (Dkt. 220) and the Order Granting Motion to Shorten

 Time and Notice of Expedited Hearing on Debtors’ Motion to Approve Compromise (Dkt. 221)

 (the “Orders”), disclose the following list of Debtors’ witnesses for the hearing on Debtors’

 Disclosure Statement and the hearing on Debtors’ Motion to Approve Compromise, which are to

 both be held on September 28, 2021 at 1:30 p.m. in Courtroom 1402, United States Courthouse,

 Richard B. Russell Federal Building, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303 (the

 “Hearings”), to be conducted remotely via Zoom in Judge Ellis-Monro’s Virtual Hearing Room,

 pursuant to Rule 43(a) of the Federal Rules of Civil Procedure, made applicable here by Rule

 9017 of the Federal Rules of Bankruptcy Procedure (not including witnesses that other parties

 may make available at the Hearing):

        1. Debtors’ “May Call” Witness List:

                a. Baldev Johal

                b. Balbir Gosal
Case 21-50964-bem                 Doc 227         Filed 09/21/21 Entered 09/21/21 17:30:51                           Desc Main
                                                 Document      Page 2 of 3



                     c. Jamilette Caraballo

                     d. Ranjit Johal

                     e. Nachhater Singh

           Debtors reserve their right to identify any rebuttal or impeachment witnesses as becomes

 necessary during the Hearing. Should such rebuttal or impeachment witnesses be identified,

 Debtors will coordinate with the Court on how and when such witnesses will be called.

           Respectfully submitted this 21st day of September, 2021.

                                                                          STONE & BAXTER, LLP
                                                                          By:

                                                                          /s/ David L. Bury, Jr.
                                                                          Ward Stone, Jr.
                                                                          Georgia Bar No. 684630
                                                                          wstone@stoneandbaxter.com
                                                                          David L. Bury, Jr.
                                                                          Georgia Bar No. 133066
                                                                          dbury@stoneandbaxter.com
 577 Mulberry Street, Suite 800                                           Thomas B. Norton
 Macon, Georgia 31201                                                     Georgia Bar No. 997178
 (478) 750-9898; (478) 750-9899 (fax)                                     tnorton@stoneandbaxter.com

                                                                          Counsel for the Debtors
 G:\CLIENTS\YC Atlanta Hotel, LLC\Plan\Witness and Exhibit List - DS and 9019 Hearings\Witness List (9.21.21).docx
Case 21-50964-bem        Doc 227     Filed 09/21/21 Entered 09/21/21 17:30:51              Desc Main
                                    Document      Page 3 of 3



                                 CERTIFICATE OF SERVICE

        This is to certify that on this date I served a copy of the forgoing Witness List using the

 CM/ECF system, which sent a link to the Witness List to all CM/ECF parties.

        This 21st day of September, 2021.
                                                       /s/ David L. Bury, Jr.
                                                       David L. Bury, Jr.
                                                       Georgia Bar No. 133066
